                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION

                              No. 5:17-CR-316-D-1


UNITED STATES OF AMERICA

            v.                                        ORDER TO SEAL
                                                [DOCKET ENTRY NUMBER 54]
CHAD ERIC NUTSCH,

                 Defendant.




        Upon Motion of Defendant, it is hereby ORDERED that Docket

Entry     Number    54   be   sealed    until    such   time   as       the     Court

determines that the aforementioned filing should be unsealed.

        SO ORDERED. This,       14-    day of    NavoN.L A          1   2018.
